Title: From John Adams to John Quincy Adams, February 1802
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy. ca. February 1802

I have been confined, with a cold for three weeks and the family have been generally affected in the same way: We have not heard from yours for some time. I long to see you all: but the Weather and the roads will keep us, at a distance I fear for some days if not weeks. I have read Seven Volumes of De la Harpe in course, and the last Seven I have run through and searched but cannot find what I chiefly wanted, His Philosophy of the 18 Century from the Beginning to the End—that revival of the ineffable Nonsense of Epicurus as related by Lucretius not as explained by himself in his Letter in Diogenes Laertius. I am in love with La Harpe. I knew not there was such a man left.—If I had read this work at 20 years of Age, it would have had, I know not what effect.—If it had not made me a Poet or Philosopher it certainly would not have permitted me, to be a public Man. I never read any Writer in my Life, with whom I so universally agreed in Poetry, Oratory History, Philosophy, Morality and Religion. I find him too perfectly persuaded as I have been for forty years, that Greece & Italy are our Masters in all Things and that Greek & Italian are the most important Languages to study—My Love to L. & G. your / affectionate and respectful Father
John Adams